Citation Nr: 1308016	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-42 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Waco, Texas, Regional Office (RO).

As an introductory matter, following the most recent supplemental statement of the case in January 2012, the Veteran submitted an additional lay statement and a DD Form 215 documenting corrections to his DD Form 214.  The Board observes that the newly submitted evidence was not accompanied by a waiver of RO consideration.  Nevertheless, because the Veteran's claim must be remanded for reasons explained below, the Veteran will have an additional opportunity for consideration of that evidence by the agency of the original jurisdiction.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board is prohibited from considering evidence submitted after a final RO adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver).  Moreover, the Board emphasizes that, to the extent it has reviewed that newly submitted evidence, it has done so solely for the purpose of remanding the Veteran's claim, an outcome that is fully favorable to him. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  As articulated in Clemons v. Shinseki, 23 Vet. App. 1 (2009), although characterized by the Veteran as a service connection claim for PTSD, he is in fact seeking service connection for psychiatric symptoms regardless of how those symptoms are diagnosed.  

With respect to the PTSD aspect of the Veteran's psychiatric disability claim, as the RO acknowledged in the May 2010 rating decision on appeal, one of the Veteran's reported in-service stressors, the death of D.W.M., has been verified, his PTSD claim turns on whether he has PTSD due to this stressor.  

The Veteran has already been afforded two VA examinations regarding his psychiatric claim.  Although the May 2010 and December 2011 VA examinations provide information with regard to PTSD, the VA examiners did not provide any opinion as to the onset and/or etiology of all psychiatric disabilities diagnosed during the appeal period, to include a depressive disorder diagnosed during the May 2010 examination.  Moreover, the December 2011 VA examiner failed to discuss why a diagnosis of depressive disorder was not warranted.  Because the examination reports do not provide the Board with a sufficient basis to make a fair and fully informed evaluation of the Veteran's claim, the Board has no discretion and must remand the claim to obtain additional development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board acknowledges that the Veteran was diagnosed with PTSD by private psychologists in September 2009.  However, those diagnoses were not accompanied by rationale or discussion of the specific stressors upon which the diagnoses were based.  Indeed, the Court has held that the rationale in support of a medical assessment is critical to the probative value of that impression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  A medical opinion is not entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  Furthermore, the September 2009 private diagnoses of PTSD were followed by two VA opinions that the Veteran did not meet the criteria for a PTSD diagnoses, and those opinions were supported by rationale and, in the case of the December 2011 opinion, psychological testing.  Accordingly, the Board finds that an additional opinion is necessary to reconcile the conflicting opinions.

Additionally, the most recent VA treatment records, located in the Virtual VA system, are dated in December 2011, and there may be more recent treatment records that are not of record.  The record also suggests that the Veteran has received private mental health treatment for which no records have yet been associated with the record.  For example, during his May 2010 VA examination, the Veteran reported that he was currently being prescribed medication for psychiatric symptoms, and an October 2010 VA treatment notes indicates that the Veteran was seeing a private provider, Dr. Bryan, for mental health.  Additionally, in an April 2010 statement, the Veteran's primary care physician, Dr. Jose Barahona, reported that he treated the Veteran for depression and anxiety over the years.  However, no private treatment records from Dr. Gerald Bryan dated since October 2009 have been obtained, nor have any private treatment records relating to psychiatric treatment from Dr. Barahona been associated with the Veteran's claims file or electronic record.  Under law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  For this reason as well, the Board must remand the matter for additional development. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of his psychiatric symptomatology in and since service, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  The RO should undertake appropriate efforts to obtain all outstanding psychiatric treatment records from Dr. Jose Barahona, Dr. Gerald Bryan, and any other private provider identified by the Veteran.  The Veteran should be informed that he may provide these records himself, or that he may provide VA with a release to obtain these records on his behalf.  Should the Veteran provide VA with a release to obtain these records, then at least two attempts to obtain these records should be undertaken unless it is made evident by the first request that a second request would be futile in obtaining such records, and all efforts to obtain these records should be documented in his claims folder.

3.  The RO must obtain all outstanding VA treatment related to the Veteran's psychiatric condition since December 2011.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system. 

4.  Then schedule the Veteran for a VA psychiatric examination to determine the nature, onset and etiology of any psychiatric disability found to be present.  A diagnosis of PTSD must be ruled in or excluded.  The claims folder should be made available to and reviewed by the examiner, who should record the full history of the disorder, including the Veteran's report of his symptoms.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to include the Veteran's conceded stressor of witnessing the death of a fellow serviceman.

The examination report should reflect consideration and analysis of all evidence of record, medical and lay, including (A) the Veteran's competent account of symptomatology; (B) the September 2009 private psychological assessments; (C) the May 2010 and December 2011 VA examination reports; and any other evidence and any other evidence of record deemed relevant.  All findings and conclusions should be supported by a complete rationale and should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the foregoing action does not resolve the claim, a Supplemental Statement of the Case (SSOC) should be issued.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to this Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

